Mr. Justice Burke delivered the opinion of the court. The appeal in this case challenges the propriety of injunctional orders. The appellants were enjoined from interfering with a priest, the Rev. Macrocordatos, in the performance of his duties as priest of The Association of the Greek Community in Chicago. The membership of the Greek Church had divided itself into two factions. One party was led or inspired by a priest, the Rev. Macrocordatos, and the other by a priest, the Rev. Prousianos. Rev. Macrocordatos was the elder of the two priests and in the early part of 1902, officiated in the church of the association. An election of trustees took place in the spring of 1902, and later it was found that the trustees were friends of the Rev. Prousianos. In October, after their election, they notified Rev. Macrocordatos of his dismissal as priest of the community, but he persisted in his office and at the same time the Rev. Prousianos insisted that he was entitled to the rights and emoluments of the office of priest. Open and serious physical conflict between these two religious factions was imminent. However, if no property rights are involved, a court of equity will not interfere to quell religious disturbance. It appears from the bill that the trustees of the assembly, supporters of the Rev. Prousianos, were about to withdraw money from the treasury of the association to defray legal expenses incurred, or to be incurred, in the litigation between the two said contending factions. Section 43 of Chapter 32, Hurd’s Rev. Stat. 1899, is as follows : “ The trustees shall have the care, custody and control of the real and personal property of the corporation, subject to the direction of the congregation, church or society, erect houses or buildings and improvements, and sell and convey any real and personal estate of such corporation, and enter into all lawful contracts in the name and in behalf of such corporation.” It will be noted from the foregoing section that the trustees had no right to overrule the will of the members of the congregation in the matter of appointing or removing a priest. Their acts are subject to the direction and control of the association. Doubtless, the trustees have the control and management in the administration of the affairs of the church, except where the association expresses or attempts to express its will. It is common knowledge that the officers appointed to care for the property of a religious corporation are not charged in any respect with the duty of attending to or the right to interfere with the religious concerns of the association. We do not find in the law that absolute power is given to mere trustees of a church to remove a priest against the will of the members of the church. In the case at bar, it is claimed that the trustees were in the act of forcibly preventing the Rev. Macrocordatos from performing religious services for the society in its church building, and were placing the Eev. Prousianos in his stead, to the confusion of the worshipers and the interference of sacred rites; and the force of the trustees, was to be carried further by diverting money from the treasury of the association to carry on litigation. It is suggested by counsel that the trustees of this church had, prior to the filing of the bill, hired and discharged priests without their authority being questioned. This procedure may have been tolerated and the trustees may be considered as having acted in the capacity of agents for the congregation; but the power to set aside such agency can not be questioned. We think the order of the court, under the circumstances of this case, providing for an election to . ascertain the wishes of the members of the association as to the discharge of Rev. Macrocordatos eminently proper and wise. The orders of injunction prevented what threatened to be most unseemly strife in the house of public worship, ah invasion of the property rights and privileges of the Rev. Macrocordatos and of the congregation, and an improper diversion of moneys belonging to the association. It is true police power might have been invoked to quiet public disturbance,but not until public worship had been destroyed. In view of the facts as presented to us by this record, we are satisfied that the granting of the injunctional orders was a proper exercise of equity jurisdiction, and after a careful review of the arguments of counsel, the statutes, by-laws of the’ association, and authorities considered, we do not find that the absolute power to discharge the Rev. Macrocordatos from his position as priest of the congregation was resident with the board of trustees regardless of the will of the members of the church. The orders of injunction are therefore affirmed.